 

Case 3:20-cv-00154-DB Document 42 Filed 05/07/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
KYLEE M. PAUGH, §
Plaintiff, §
§

v. § EP-20-CV-154-DB

, §
LOCKHEED MARTIN §
CORPORATION, §
Defendant. §

FINAL JUDGMENT

On this day, the Court issued a Memorandum Opinion and Order granting
summary judgment on all claims in the above-captioned case. The Court now enters this Final
Judgment in accordance with Federal Rule of Civil Procedure 58.

Accordingly, IT IS HEREBY ORDERED that the above-captioned case is

DISMISSED WITH PREJUDICE.

7h
SIGNED this l, ™~__ day of May 2021.

THE HONORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE
